Citation Nr: 0833086	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1966 to November 
1968.

This matter is before the Board of Veterans' Appeals on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
prostate condition in a decision dated in July 1974.  He was 
notified of this decision by letter dated July 8, 1974.  The 
veteran did not appeal this decision, thus, it became final.

2.  Evidence submitted since the July 1974 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim for a prostate disorder.


CONCLUSIONS OF LAW

1.  The unappealed July 1974 RO decision which denied service 
connection for a prostate condition is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 20.1103 
(2007).

2.  Subsequent to the July 1974 RO decision, new and material 
evidence to reopen the claim has not been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in August 2004, October 2004, and June 2006 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

The August 2004 letter provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in June 2006.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because the veteran's claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  In January 2005, the 
veteran was provided with a VA examination.  In sum, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled and no further action is 
necessary under the mandate of the VCAA.

Reopening service connection claims

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2007).

Service connection for certain chronic disorders, such as 
malignant tumors, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne for or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. §3.307(a)(6)(ii) (2007).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran is seeking service connection for a prostate 
disorder.  Because the veteran did not submit a substantive 
appeal to the July 1974 decision of the RO which denied 
service connection for a prostate condition, that 
determination became final based on the evidence then of 
record.  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claims.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the appellant's claim to 
reopen was received in July 2004, the new regulatory criteria 
are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In decision dated in July 1974, the RO denied the veteran's 
claim of entitlement to service connection for a prostate 
condition.  At that time of the decision, the evidence of 
record included the veteran's service medical records which 
showed that in May 1967, two urine cultures had noted 
probable prostatitis.  No bacterial growth was shown on the 
report.  The evidence also included a separation report of 
medical examination dated in November 1968, which had shown 
that upon clinical evaluation, the veteran's genitourinary 
system was normal.  There was no indication of a prostate 
disorder at separation from service.

The evidence of record also included the veteran's Armed 
Forces Of The United States Report Of Transfer Or Discharge 
(DD Form 214) which showed that he qualified for the Vietnam 
Service Medal and the Vietnam Campaign Medal.

In its July 1974 decision, the RO determined that the 
available records had not shown that the veteran had a 
prostate condition in service, and that there was no evidence 
that the veteran had a current condition that was incurred in 
or aggravated during service.  The veteran did not appeal 
this decision, thus, it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Subsequent to the July 1974 RO decision, in July 2004, the 
veteran submitted a claim to reopen his previously finally 
denied claim for service connection for a prostate disorder.  
In support of his claim, he submitted private outpatient 
treatment records from M. L. Nierman, M.D., dated from 
October 2003 to February 2004; and from G. Huaman, M.D., 
dated from March 2004 to June 2004 showing intermittent 
treatment for prostatitis, elevated prostate-specific 
antigen, benign prostate hypertrophy, and erectile 
dysfunction.

The additional evidence also included a VA genitourinary 
examination report dated in January 2005 which showed that 
the examiner conducted an extensive review of the veteran's 
claims file in conjunction with conducting the examination of 
the veteran.  The examiner reiterated the veteran's clinical 
history as set forth above.  Following examination of the 
veteran, the diagnosis was history of benign prostatic 
hypertrophy and elevated prostate-specific antigen for 
several years with three prostate biopsies in 1999 negative 
for malignancy; enlarged prostate; and a history of other 
medical and surgical conditions.  The examiner indicated that 
there had not been any treatment for chronic prostatitis 
during the veteran's active service.  He added that while 
there were innumerable entries of treatment for benign 
prostatic hypertrophy and elevated prostate-specific antigen, 
there was only one isolated occasion of an assessment which 
included prostatitis.  Current urinalysis was said to be 
within normal limits.  As such, the examiner concluded that 
there was no evidence of current or prior chronic 
prostatitis, to include the veteran's being treated for 
prostatitis during active service.

The Board finds that the evidence of record since the July 
1974 RO rating decision which denied service connection for a 
prostate condition is not new and material as it does not 
relate to an unestablished fact necessary to substantiate his 
claim.  

The Board has considered the additional private outpatient 
treatment records, however, the Court has held that 
additional evidence which consists of records of post-service 
treatment that does not indicate that a condition is service-
connected, is not new and material.  See Cox v. Brown, 5 Vet. 
App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 
508, 509 (1992) (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  The additional evidence demonstrates that the 
veteran has been treated for prostatitis, elevated prostate-
specific antigen, benign prostate hypertrophy, and erectile 
dysfunction.  The additional evidence does not include a 
competent medical nexus of any of the currently diagnosed 
disorders to service.  Moreover, none of the aforestated 
newly diagnosed disorders are disorders for which presumptive 
service connection is warranted for those veterans exposed to 
a herbicide agent during active service pursuant to 38 C.F.R. 
§3.307 (2007).  As such, this evidence submitted since the 
RO's last final decision does not relate to an unestablished 
fact necessary to substantiate his claim.

The additional evidence also includes the January 2005 VA 
examination report in which it is concluded that there was no 
evidence of current or prior chronic prostatitis, to include 
the veteran's being treated for prostatitis during active 
service.  This opinion is considered probative as it was 
definitive, based upon a complete review of the veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
While new, this evidence is not considered material as it 
does not serve to provide a current diagnosis of the asserted 
disorder or of a medical nexus of the asserted disorder to 
service.  See Cox, 5 Vet. App. at 99; see also Morton, 3 Vet. 
App. at 509.

Although the veteran continues to maintain that he has a 
prostate disorder that is manifested as a result of service, 
as noted above, or that he currently has a disorder subject 
to presumptive service connection for veterans that have been 
exposed to herbicide agents, there is still no competent 
medical evidence of record of a nexus between service and any 
of his current manifestations or of a confirmed diagnosis of 
a disability for which presumptive service connection is 
available.  The veteran asserts that the VA examiner who 
performed the January 2005 VA examination told him that the 
evidence was in favor of his claim.  However, the actual 
January 2005 VA examination report prepared by the examiner 
reflects a contrary.  While the Board has presumed the 
veteran's statements to be credible for the purpose of 
determining whether new and material evidence has been 
submitted, when viewed in conjunction with the evidence of 
record at the time of the prior final decision, it is either 
repetitive of previous statements made which were previously 
considered by VA, and therefore not new, or not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  There is no 
evidence that the veteran possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Paller v. Principi, 3 Vet. App. 535, 538 
(1992) (distinguishing corroborative evidence from cumulative 
evidence).

The evidence submitted subsequent to July 1974 is either 
merely cumulative of previously submitted evidence or not 
bearing on the question of a nexus between a currently 
manifested disorder and service; thus, the evidence submitted 
since the RO's last denial of the claim does not relate to an 
unestablished fact necessary to substantiate his claim.

Accordingly, the Board finds that the evidence received 
subsequent to the July 1974 RO decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a prostate disorder.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been submitted, service 
connection for a prostate disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


